Citation Nr: 1708005	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hip/abdominal disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in New Orleans, Louisiana.

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the New Orleans RO.  A transcript of the hearing is associated with the record.

This claim was previously remanded in January 2013 and April 2016 and now returns to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As relevant, in January 2013 and April 2016 remands, the Board directed that the Veteran be afforded VA examinations so as to determine the nature and etiology of his hip/abdominal pain disorder.

As a result of the January 2013 remand, in August 2013, the Veteran was afforded VA examinations, one specifically addressing the hips and the other addressing hernias, and a September 2013 addendum opinion was obtained to address the nature and etiology of the Veteran's claimed bilateral hip/abdominal disorder.  

The VA examiner who provided the examination report concerning the hips concluded that the Veteran's hips were normal and rendered no diagnosis.  The VA examiner who provided the report concerning hernias determined that the Veteran did not have a current hernia present.  He further noted that the Veteran had a right inguinal hernia repaired in December 1994 and a left hernia repaired in 2010.  The right inguinal hernia occurred and was repaired while in service and the left hernia occurred after service.  The examiner further determined that there was no clear evidence that either hernia pre-existed service.  The right inguinal hernia was affected/caused by service and repaired while in service.  The left hernia was not caused/aggravated/affected by service.  The examiner further concluded that both hernias were successfully repaired and the Veteran had no symptoms related to either hernia.  As such, his abdominal discomfort was not related to his inguinal hernias.

The AOJ, in a September 2013 deferred rating decision, indicated that clarification was needed regarding the right inguinal hernia because the Veteran's service treatment records do not show that he was treated for such condition in service.

Accordingly, in September 2013, a different VA examiner clarified the Veteran had a right inguinal hernia repair in December 1994 at Mercy/Baptist Hospital and a left inguinal hernia repair at Tulane Hospital around 2010.  The September 2013 examiner noted that the August 2013 hernia examiner reported that the Veteran complained of mild tenderness with direct palpation over both lateral abdominal/flank areas.  The September 2013 examiner also noted that the only regional pain for which the Veteran was evaluated in service was left flank pain.  See service treatment records from April 1965.  The September 2013 examiner concluded that the etiology of the Veteran's bilateral, lateral abdominal discomfort remains undetermined at present.

In April 2016, the Board determined that a new VA examination and opinion was necessary so as to attempt to diagnose the Veteran's abdominal complaints and address whether the flank pain noted at the August 2013 VA hernia examination is related to the flank pain noted in the Veteran's April 1965 service treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In July 2016, the Veteran was afforded a new VA examination of his hip and thighs.  The examiner noted his complaints of anterior hip pain, but found that his pain was not from the hip joints and that x-rays and computerized tomography (CT) scans of his hip joints were normal.  Rather, the examiner explained that the Veteran's pain was in the abdomen just below the rib case.  The examiner noted the Veteran's prior history of hernia repair at age 3, right inguinal repair in 1994, and left inguinal repair around 2009/2010.  However, he observed that the 2013 VA examiner did not feel that the Veteran's complaints of abdominal pain was related to the prior hernia repairs.  He also observed that the 2013 examination of the hips revealed normal hip joints and a finding that the lower abdominal pain was not related to the hip joints.  The examiner ultimately opined that, based upon a review of all available studies, ultrasound/CT/x-ray, there was no evidence to suggest that the Veteran's current flank or abdominal pain is related to the hips.  

However, no diagnosis was provided to explain the Veteran's hip/abdominal pain, and no reason was stated as to why a diagnosis could not be given.  Further, the examiner failed to opine as to whether the Veteran's abdominal disorder had its onset in, or is otherwise related to, his military service, to include consideration of the flank pain noted in the August 2013 VA hernia examination and the Veteran's April 1965 service treatment records, as directed by the Board's April 2016 remand.  As a result, a remand is necessary to obtain an addendum opinion.

Also, after the Board last remanded the claim, the Veteran was asked to identify and provided authorization so that VA could obtain private treatment records, including treatment for a hernia at Tulane Hospital that occurred in May 2009 or sometime in 2010.  In response, while he did not identify or authorize VA to obtain private records, the Veteran identified medical records from a VA physician at Baton Rouge, Louisiana, VA Outpatient Clinic, and indicated that his treatment under this VA physician was ongoing.  Given that the Veteran has identified relevant VA treatment records in connection with the current appeal, updated VA treatment records dated from December 2012 to present should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records, to include from the Baton Rouge facility, date from December 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding records, arrange for the record to be returned to the examiner who conducted the July 2016 VA examination (or a suitable substitute if such examiner is unavailable) for the purpose of preparing an addendum opinion regarding the nature and etiology of the Veteran's abdominal pain.  The need for an additional in-person examination should be determined by the examiner.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.   

Based on the results of an examination, if conducted, and a review of the record, the examiner should provide a diagnosis regarding the Veteran's abdominal pain.  If he or she cannot do so, the examiner should explain the inability to provide a diagnosis, identifying precisely what facts could not be determined. In particular, he/she should comment on whether a diagnosis could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite diagnosis can be obtained.)

Then, the examiner should provide an opinion with respect to any current disability as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the flank pain noted in the August 2013 VA hernia examination and the Veteran's April 1965 service treatment records.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

